Exhibit 10.46.1


murphyofferletterpres_image1.gif [murphyofferletterpres_image1.gif]


COCA-COLA PLAZA
ATLANTA, GEORGIA


JAMES R. QUINCEY
 
ADDRESS REPLY TO:
PRESIDENT & CHIEF EXECUTIVE OFFICER
 
P.O. BOX 1734
THE COCA-COLA COMPANY
 
ATLANTA, GA 30301
 
 
-----------
 
 
   +1-404 676-9980
 
 
FAX: +1-404 598-9980



December 12, 2017


John Murphy
Singapore




Dear John,


We are delighted to confirm your promotion to Job Grade 22G, with an effective
date of January 1, 2018. You will continue to report to me. The information
contained in this letter provides details of your promotion.


•
Your title will remain President, Pacific Group.



•
You will assume responsibility for the Bottling Investments Group.



•
Your principal place of assignment will remain in Singapore. Your employer in
Singapore will continue to be Pacific Refreshments Pte. Ltd.



•
Your annual base salary for your new position will be $550,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. This is an important, variable element of your total
compensation. Your incentive opportunity is between 0% and 250% (maximum) of
your annual base salary. Any payment will depend on both the business
performance and your personal contributions. Awards are made at the discretion
of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  As a discretionary program, the
performance factors, eligibility criteria, payment frequency, award opportunity
levels and other provisions are variable. The plan may be modified from time to
time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position, and based upon your leadership
potential to impact the Company’s future growth. As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable





--------------------------------------------------------------------------------




John Murphy
December 12, 2017
Page 2




•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to $10,000 annually, subject to taxes and withholding.

•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
As a mobile assignee, you will continue to participate in the Global Mobility
Tier 1 HQ Program and be provided the standard benefits of that program. The
duration and type of assignment are contingent upon the business needs of the
Company provided suitable performance standards are maintained. The Code of
Business Conduct, Confidentiality Agreements, or any other document related to
knowledge you acquire of Company business or conducting business remain in
effect during international assignments.



•
You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, as well as the Agreement Covering
Inventions, Discoveries, Copyrightable Material, Trade Secrets, and Confidential
Information, effective immediately (enclosed).



•
This letter is provided as information and does not constitute an employment
contract.



John, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.


Sincerely,


/s/ James R. Quincey


James R. Quincey












--------------------------------------------------------------------------------




John Murphy
December 12, 2017
Page 3


c:    Jennifer K. Mann
Executive Compensation
Executive Services
Global Mobility


Enclosures:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation
Agreement Covering Inventions, Discoveries, Copyrightable Material, Trade
Secrets, and Confidential Information




I, John Murphy, accept this offer:




Signature:     /s/ John Murphy                    


Date:         12/13/2017                        


